Judgment and order affirmed, with costs. All concur, except Dowling, J., who dissents and votes for reversal on the law and facts and for granting a new trial on the grounds that the verdict is contrary to and against the weight of the evidence and that the summation of counsel for the plaintiff was prejudicial. (See Cattano v. Metropolitan Street Railway Co., 173 N. Y. 565, 571.) (The judgment is for plaintiff in ah action in conversion. The order denies a motion for a new trial.) Present — Crosby, P. J., Cunningham, Dowling and Harris, JJ.